CARBONATE ELECTROLYTES FOR LITHIUM ION BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 2/9/2021 is sufficient to overcome the rejection of claims 1-23 based upon rejections under 35 USC 112(a) and (b).
In response to communication filed on 2/9/2021:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 112(a) and (b) have been withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-23 were rejected under 35 USC 112(a) as filing to comply with the written description requirement. Claims 1-23 were rejected under 35 USC 112(b) as being indefinite.
The previous Action argued that the reference, in claims 1 and 12, to “at a fast charging rate of at least 3 C” is not supported. Paragraph [0058] provides literal support to charging of 3 C of more. As such, the rejections under 35 USC 112(a) and 112(b) are withdrawn.
The previous Action argued that there is no explanation as to how the bonding molecules are configured to form channels for lithium ion movement. How does this channel formation occur due to the presence of various lithium salts, such as those claimed in newly added claims 14-23?
The filing of the Declaration has overcome this due to a detail explanation and as such the rejection is withdrawn. Claims 1-23 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729